Citation Nr: 0723929	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  06-17 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of service connection for 
residuals of a left knee injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1957 to December 
1957.  Thereafter, he served in the Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 RO decision.  In January 
2006, the RO confirmed and continued its decision.  In May 
2006, the RO indicated that the claim had been reopened.  
Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.  The Board will address this matter in 
the following decision.

In April 2007, a video hearing was held before the 
undersigned Veterans Law Judge.  A transcript of that 
proceeding has been associated with the claims folder. 


FINDINGS OF FACT

1.  By a RO decision dated in November 2001, the veteran's 
claim for service connection for left knee injury residuals 
was denied on the basis that the record contained no evidence 
that the veteran had a current chronic disability or that the 
claimed disability was incurred in or aggravated by military 
service; the veteran was informed of the adverse decision and 
of his appellate rights in a November 15, 2001 letter; he did 
not timely appeal. 

2.  Evidence received since the November 2001 RO decision is 
not cumulative or redundant, and relates to an unestablished 
fact necessary to substantiate the claim.

3.  There is no competent medical evidence establishing that 
a left knee disability is etiologically related to a disease 
or injury in service. 




CONCLUSIONS OF LAW

1.  The November 2001 rating decision denying the claim of 
service connection for residuals of a left knee injury is 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2006).

2.  New and material evidence sufficient to reopen the 
veteran's claim of service connection for residuals of a left 
knee injury has been submitted.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006). 

3.  Service connection for residuals of a left knee injury is 
not warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

For purposes of evaluating the veteran's request to reopen 
his claim of entitlement to service connection for left knee 
injury residuals, the Board observes that in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court held that with 
regard to matters that involve a request to reopen a 
previously denied claim for service connection based upon the 
receipt of new and material evidence, in addition to 
providing notice of the evidence and information that is 
necessary to establish entitlement to service connection, VA 
must first notify a claimant of the evidence and information 
that is necessary to reopen the claim.  To that end, the 
Court determined that in the context of a claim to reopen, 
the VCAA requires that VA must first review the bases for the 
prior denial of record, and then release a notice letter to 
the veteran that explains the meaning of both 'new' and 
'material' evidence, and also describes the particular 
type(s) of evidence necessary to substantiate any service 
connection elements that were found to be insufficiently 
shown at the time of the prior final VA denial.  See Kent, 
supra.

Letters dated in September 2001, February 2005, and June 2005 
fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.159(b)(1) (2006); Quartuccio, at 187.  These letters 
provided the veteran with notice of the elements for service 
connection.  In addition, the February 2005 and June 2005 
letters informed the veteran that new and material evidence 
was needed to substantiate the claim and described what would 
constitute such new and material evidence.  The February 2005 
letter specifically directed the veteran to submit any new 
and material evidence showing the veteran has a current 
chronic disability and that this disability was incurred in 
or aggravated by military service.  This letter was fully 
compliant with the requirements set forth in Kent v. 
Nicholson.  See Kent, supra.  Finally, the veteran was aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to the claim.  Thereafter, the veteran 
was afforded a subsequent adjudication in the January 2006 RO 
decision, the May 2006 Statement of the Case, and August 2006 
Supplemental Statement of the Case.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In regards to the duty to assist, the result of the RO's 
development indicates that the veteran's complete service 
medical records are not on file.  VA has a heightened duty to 
assist in these cases.  See O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  The Board concludes, however, that the 
heightened duty to assist has been met.  Exhaustive attempts 
were made to obtain the veteran's service medical records.  
The veteran was informed that his service medical records 
were unavailable.  The claims file contains all available 
evidence pertinent to the claim.  VA has requested records 
identified throughout the claims process, and the claims file 
includes the negative replies from facilities that indicated 
they did not have the veteran's records.  Specifically, in a 
January 2005 letter, the National Personnel Records Center 
indicated that the veteran's DD Form 214 is unavailable.  In 
an April 2005 memorandum, the Veterans Service Center 
outlined the numerous efforts it had undertaken in attempting 
to locate the veteran's records; any further efforts would be 
futile.  On numerous occasions, the veteran was given 
appropriate notice of his responsibility to provide VA with 
any treatment records pertinent to his claimed disability.  
The record contains sufficient evidence to make a decision on 
the claim.  VA has fulfilled its duty to assist.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case. 

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered an 
event, injury or disease in service" is lay statements.  Such 
evidence is insufficient to trigger VA's duty to provide an 
examination.  The Court has held, in circumstances similar to 
this, where the supporting evidence of record consists only 
of a lay statement, that VA is not obligated, pursuant to 
5103A(d), to provide a veteran with a medical nexus opinion. 
See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding 
no prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
See also Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that 3.159(c)(4)(i) is not in conflict with 38 
U.S.C.A. § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to § 
5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003) (holding that the Secretary's obligations under § 5103A 
to provide a veteran with a medical examination or to obtain 
a medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service").  There is no reasonable 
possibility that a medical opinion would aid in 
substantiating the veteran's claim since it could not provide 
evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. §3.303(b) (2006).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. §3.303(d) (2006).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

The Board will first address the issue of whether new and 
material evidence has been submitted sufficient to reopen the 
veteran's claim of entitlement to service connection for left 
knee injury residuals.  After a review of the evidence of 
record, the Board finds that new and material evidence has 
been submitted.  

In November 2001, the RO denied the veteran's claim for 
service connection for a left knee injury residuals 
disability.  Rating actions are final and binding based on 
evidence on file at the time the claimant is notified of the 
decision and may not be revised on the same factual basis 
except by a duly constituted appellate authority.  38 C.F.R. 
§ 3.104(a) (2006).  The claimant has one year from 
notification of an RO decision to initiate an appeal by 
filing a notice of disagreement (NOD) with the decision, and 
the decision becomes final if an appeal is not perfected 
within the allowed time period.  38 U.S.C.A. § 7105(b) and 
(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) 
(2006).  The veteran was notified of the rating decision via 
a November 15, 2001 letter, including notice of his appellate 
rights.  He did not file a timely appeal.

Therefore, the November 2001 RO decision is final.  See 38 
U.S.C.A. § 7105 (West 2002).  In order to reopen a claim 
which has been denied by a final decision, the claimant must 
present new and material evidence.  38 U.S.C.A. § 5108 (West 
2002).  

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).   

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

The basis for the November 2001 denial was a lack of evidence 
showing a current disability and a lack of evidence showing 
the alleged disability was incurred in or aggravated by 
military service.  The new evidence the veteran has submitted 
since this denial includes three letters speaking to the 
issue of when the veteran injured his left knee, and VAMC 
treatment records from March 2005 and December 2005. 

A letter written by a fellow veteran in June 2005 stated that 
he witnessed the veteran injure his knee during service and 
be taken to a medical facility.  A second letter written by a 
family member dated in July 2006 indicated that the veteran 
had not injured his knee before entering service.  A third 
letter written by the veteran's sister in July 2006 stated 
that the veteran injured his knee while serving in the United 
States Army Reserve. 

With regard to the veteran's treatment for his left knee, the 
March 2005 VAMC treatment records note the veteran's 
complaints of left knee pain.  The physician at this 
examination indicated the possibility of degenerative joint 
disease of his left knee.  In December 2005, an MRI of the 
veteran's left knee was conducted, revealing a small Baker's 
cyst, grade 4 chondromalacia of the median patellar eminence 
as well as grade 3 chondromalacia of the medial femoral 
condyle, chronic scarring at the femoral attachment of the 
anterior cruciate ligament, and myxoid degeneration of the 
mid and posterior medial meniscus without definitive tear.    

Given that the newly submitted evidence addresses the issue 
of whether or not the veteran has current left knee injury 
residuals, the Board concludes that the newly submitted 
evidence is new and material.  The claim is reopened.  

Now, the Board will proceed to review the decision on the 
merits.  
On the veteran's initial June 1999 claim, he stated that he 
injured his knee in 1957, during service.  The Board notes 
that the claims folder lacks the veteran's service medical 
records.  As discussed above, exhaustive efforts were made to 
obtain any outstanding service records from active duty.  
Medical records from the veteran's service in the United 
States Army Reserve fail to document any knee problems.  In 
addition, the Reserve records consistently reflect a lack of 
a prior medical history of knee problems.  Specifically, 
medical examination reports from September 1976 and December 
1982 indicate that the veteran did not report a history of a 
"trick" or locked knee.  On a May 1980 medical examination 
report, the veteran stated that his health was good as far as 
he knew; and no knee problems were indicated.

In addition to the fact that the veteran's medical 
examinations from the United States Army Reserve show nothing 
of a knee disability, the claims folder contains no evidence 
of knee complaints or treatment until March 2005, nearly 50 
years after the alleged injury.  A prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or disease was incurred in service, which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) 
(holding that the absence of medical records during combat 
conditions does not establish absence of disability and thus 
suggesting that the absence of medical evidence may establish 
the absence of disability in other circumstances).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact-finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).   

With regard to the three "Buddy" and family member 
statements submitted by the veteran, the Board notes that the 
veteran's family members and fellow veteran are competent to 
give evidence about what they experienced or observed; for 
example, they are competent to report their recollections of 
the veteran's health or injuries.  See, e.g., Layno v. Brown, 
6 Vet. App. 465 (1994).  As laypersons, however, they are not 
competent to diagnose any medical disorder or render an 
opinion as to the nature and etiology of the veteran's left 
knee problems because they do not have the requisite medical 
expertise.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Therefore, these statements indicating that the veteran's 
left knee disability began in service are lacking in 
probative value.  

With respect to the veteran's own statements and his hearing 
testimony, the Board finds that his assertions alone cannot 
be dispositive of the issue.  As with his family members and 
fellow veteran, the record on appeal does not indicate that 
the veteran has the expertise to provide an opinion that 
requires specialized knowledge, skill, experience, training 
or education, such as an opinion regarding the cause of left 
knee injury residuals.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  In this regard, he indicated that a 
MRI study of his knee indicated an old injury.  A review of 
the MRI report on file fails to establish evidence of an old 
injury to include an old inservice injury.  Although the 
Board is sympathetic to the veteran's left knee problems, the 
fact is that no competent medical evidence of record exists 
linking his current disability to his active duty service.

Therefore, although it is noted that the MRI report from 
March 2005, among other evidence, shows that the veteran has 
a left knee disability, as listed above, no competent medical 
evidence exists linking this disability with the veteran's 
active duty service.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for a left knee injury residuals 
disability must be denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

As new and material evidence has been submitted regarding the 
claim of service connection for residuals of a left knee 
injury, the veteran's claim is reopened.

Entitlement to service connection for residuals of a left 
knee injury is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


